DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 12 and 20 were amended.  Claims 1-20 are pending.
The 112 rejection to claims 1, 12 and 20 are withdrawn in view of the amendments.
Response to Arguments
Applicant's arguments filed 07/14/2022 regarding amended portions of claims 1, 12, and 20 have been fully considered but they are not persuasive. Applicant referred to para. 0027 of Wittenshlaeger, “The vector comprise behavior metric related to the fabric where the behavior metrics can be associated with internal aspects of the fabric or external elements… beyond the edge of the fabric, at least to the extent visible to the node measuring the metrics.” Applicant, concludes from para. 0027, that the fabric has “behavior metrics” and thus is not a “non-instrumented object” as claimed.  Examiner respectfully submits that there is a distinction between the behavior metric being “related” to the fabric, and the behavior metric being “associated” with internal aspects of the fabric and/or external elements… of the fabric.  Especially in discussing the amendments which recite, “wherein the instrumented object has log data or metrics associated therewith, and wherein the non-instrumented object has no log data or metrics associate therewith”.  Examiner refers to Applicant’s specification para. 0027 and Fig. 2 to determine what is meant by “having” or “not having” log data or metrics “associated therewith”.  In para. 0027, Memory 204 or Storage 202 are equivalent to recited limitation, “non-instrumented object has no log data or metrics associate therewith”, and corresponding Jobs 1 (210) and 2 (220) are equivalent to recited limitation “instrumented object has log data or metrics associated therewith” with “associated” KPI memory jobs 214-216, 224-226 and KPI storage jobs 211-213, 221-223 where KPI(s) are equivalent to recited limitation “log data or metrics associate therewith”.  In this example, the KPI (log data or metrics) are “associated” with Jobs 1 (210) and 2 (220) (e.g. instrumented object has log data or metrics associated therewith), which makes the KPI (log data or metrics) “related” to Memory 204 or Storage 202 (e.g. non-instrumented object has no log data or metrics associate therewith).  Therefore, in interpreting para. 0027, 0042-044 of Wittenshlaeger, the behavior metrics (e.g. behavior metrics = log data or metrics associated therewith) are “associated” to the nodes where the nodes are internal aspects of the fabric and/or external elements…of the fabric (e.g. nodes = instrumented object has log data or metrics associated therewith).  And similar to Applicant’s specs, where the KPI (log data or metrics) is “related” to Memory 204 or Storage 202,  the behavior metrics is described to be “related” to the fabric (e.g. fabric = non-instrumented object has no log data or metrics associate therewith) as para. 0027 suggest.  
Also, at the bottom of page 8 of the remarks, Applicant states that the “network fabric” of Wittenshlaeger is not an “object and therefore cannot be interpreted as a “non-instrumented object” because “the network fabric” is merely a collection of components and it itself is not a “non- instrumented object”.  Examiner respectfully submits that the claims only require that the non-instrumented object has no log data or metrics associate therewith.  Also Applicant’s speciation paragraph [0026] describes “Non-instrumented objects can be networks, memory devices, processing devices, applications, etc. Examples of non- instrumented components include DASD, address space level interdependent operating system components, system/middleware products, network interface card, central processor unit, router, device driver, etc.”  Therefore, as Applicant’s specification describes Non-instrumented objects at the very least can be networks which is a “collection of components” therefore is equivalent to “the network fabric” described in Wittenshlaeger.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenshlaeger (US 20140165201 A1).
Regarding claim 1, Wittenshlaeger (US 20140165201 A1) discloses:
a computer-implemented method comprising: defining a key performance indicator associated with a non-instrumented object of a processing system, at least by (paragraph [0026 and 0027] which describes the vectors representing nominal behavior (e.g. key performance indicator) that represents aspects of the operating network fabric (e.g. non-instrumented object of a processing system as the network fabric itself does not have log data or metrics while the nodes internally/external does have log data or metrics)
determining, by a processing device, a current anomaly level of the key performance indicator for an instrumented object having a relationship with the non- instrumented object, at least by (paragraph [0042-0044] which describes criterion statuses based on the metrics collected from nodes (e.g. an instrumented object) associated (e.g. having a relationship) with the network fabric (e.g. non- instrumented object) that represents the how likely an anomaly criteria is satisfied (e.g. a current anomaly level of the key performance indicator for an instrumented object)
and assigning, by the processing device, an anomaly level to the non-instrumented object based on the current anomaly level, at least by (paragraph [0043-0045] which describes the satisfaction of a condition as varying by degrees (e.g. anomaly level) based on the aggregated anomaly criterion statuses collected form the nodes that is translated into an indication of an anomalous behavior signature that is used by the fabric manager to identify the anomaly (e.g. assigning an anomaly level to the non-instrumented object based on the current anomaly level)
and wherein the non-instrumented object has no log data or metrics associate therewith, (see response to argument above.)
As per claim 2, claim 1 is incorporated and Wittenshlaeger discloses:
further comprising: determining whether the anomaly level for the non-instrumented object exceeds a threshold, at least by (paragraph [0043] which describes satisfaction of a detection criteria (e.g. exceeds a threshold)
As per claim 3, claim 2 is incorporated and Wittenshlaeger discloses:
further comprising: responsive to determining that the anomaly level for the object exceeds the threshold, causing, by the processing device, an action to be taken to remedy at least one anomaly associated with the object, at least by (paragraph [0049] “[0049] A notification of the anomalous behavior can include one or more instructions on how to respond to the anomalous behavior. In some embodiments, step 383 can include migrating anomalous traffic to a monitored data channel. For example, if an intrusion is detection, the fabric can automatically reconfigure a routing topology used by the intruder so that the intruder's packets are routed toward a network operations center, a data sink, a honey pot, or the location so the anomalous traffic can be further analyzed in real time.”)
As per claim 6, claim 1 is incorporated and Wittenshlaeger discloses:
further comprising: identifying, by the processing device, the relationship between the non- instrumented object and the instrumented object, at least by (paragraph [0027] “vector can comprise behavior metrics related to the fabric where the behavior metrics can be associated with internal aspects of the fabric or external elements (e.g., remote devices, remote addresses, etc.) beyond the edge of the fabric, as least to the extent visible to the node measuring the metrics”, where the vector captures the relationship between the non- instrumented object and the instrumented object)
As per claim 7, claim 6 is incorporated and Wittenshlaeger discloses:
further comprising: calculating, by the processing device, a confidence score for the anomaly level based at least in part on the relationship between the non-instrumented object and the instrumented object and based at least in part on a relationship between the non- instrumented object and other instrumented objects, at least by (paragraph [0027] “vector can comprise behavior metrics related to the fabric where the behavior metrics can be associated with internal aspects of the fabric or external elements (e.g., remote devices, remote addresses, etc.) beyond the edge of the fabric, as least to the extent visible to the node measuring the metrics”, where the vector captures the relationship between the non- instrumented object and the instrumented object and external elements are other instrumented objects)
As per claim 8, claim 7 is incorporated and Wittenshlaeger discloses:
wherein the confidence score is further based at least in part on a number of the relationships between the non- instrumented object and other instrumented objects, at least by (paragraph [0044] which describes the level of satisfaction of the anomaly criteria or the collected criterion status which is a likelihood of the anomalous behavior is about to occur (e.g. confidence score) is based on the criterion statues being aggregated, such aggregation involves a number of related criterion statues between nodes and fabric)
As per claim 9, claim 1 is incorporated and Wittenshlaeger discloses:
wherein the an anomaly level assigned to the object is calculated based on a weighted average, at least by (paragraph [0044] “likelihood can represent a probability that the anomalous behavior might occur. In some embodiments, the likelihood can be calculated based on compiled statistic reflecting nominal behavior relative to historical anomalous behavior (e.g., compiled from modeling or simulating anomalous behaviors)” said probability/statistics provide a weight average indicating “a likelihood of the anomalous behavior is about to occur”)
As per claim 10, claim 1 is incorporated and Wittenshlaeger discloses:
further comprising: determining, by the processing device, a historical anomaly level of the key performance indicator for the instrumented object having the relationship with the non- instrumented object, at least by (paragraph [0044] “the likelihood can be calculated based on compiled statistic reflecting nominal behavior relative to historical anomalous behavior (e.g., compiled from modeling or simulating anomalous behaviors).”)
As per claim 11, claim 10 is incorporated and Wittenshlaeger discloses:
wherein assigning the anomaly level to the non-instrumented object based on the current anomaly level and the historical anomaly level, at least by (paragraph [0044] “the likelihood can be calculated based on compiled statistic reflecting nominal behavior relative to historical anomalous behavior (e.g., compiled from modeling or simulating anomalous behaviors).”)
Claims 12-14, 16-19 recite equivalent claim limitations as claims 1-3, 5-8 above, except that they set forth the claimed invention as a system; Claim 20 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as computer program product comprising a computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenshlaeger in view of Deaguero et al. (US 10594718 B1).
As per claim 4, claim 1 is incorporated and Wittenshlaeger discloses:
wherein assigning the anomaly level to the object is performed using a machine learning classifier, at least by (paragraph [0033-0034] describes the ability to model behaviors of the fabric to identify and derive anomaly detection criteria which allows the system to “classify” the types and levels of anomalies as described in para. 0044-0046.)
But Wittenshlaeger fails to teach: a machine learning classifier
However, Deaguero teaches the above limitations at least by (col. 46 lines 22-27, “models may be arranged to select one or more investigation profiles given one or more anomaly profiles or anomalies. Accordingly, in one or more of the various embodiments, one or more investigation models may include one or more classifiers that may be generated or trained using one or more conventional machine learning techniques”)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deaguero into the teaching of Wittenshlaeger as they relate to detecting anomalies one of the ordinary skill in the art would have been motivated to use such a modification for the purpose improving the classifiers over time by using machine learning techniques, such advantages of machine learning such as its ability to improve over time, improves efficiency and accuracy is well known in the art.
	
	Claim 15 recite equivalent claim limitations as claim 4 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenshlaeger in view of Scherrer et al. (US 20070294187 A1).
As per claim 5, claim 1 is incorporated and Wittenshlaeger fails to disclose:
wherein assigning the anomaly level to the object is performed using healthy data for the object.
However, Scherrer teaches the above limitations at least by paragraph [0102-0103, 0111] which describes tracking stale data, remove data that is too old when identifying an anomaly, as such, by removing old data, “healthy data” is used.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Scherrer into the teaching of Wittenshlaeger as they relate to detecting anomalies one of the ordinary skill in the art would have been motivated to use such a modification for the purpose using accurate and recent data for detecting anomalies.
Claim 16 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove.
Conclusion
***Related Reference not relied upon:
Salunke et al. (US 20200351283 A1) paragraph [0104] describes the identification of anomalous behavior in logged metrics associated with memory performance or cpu utilization, etc. and further mapping the anomaly to possible software (database host, middleware, load balancer, web server, etc) anomaly.  In other words, while a software (non-instrumented object) is running and cpu (instrumented object) is running abnormally high an issue is associated with the software.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/62022